Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1535
                       Lower Tribunal No. 18-38492
                          ________________


                             Vicente Furiati,
                                  Appellant,

                                     vs.

                        Daniel Guenni Chacon,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

      Rafael J. Oropesa, Attorney at Law, P.A., and Rafael J. Oropesa, for
appellant.

     Ricardo E. Pines, for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.